Title: To George Washington from Guy Carleton, 25 July 1782
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York July 25th 1782
                  
                  I am to desire your Excellency’s Passport for Chief Justice Frederick Smith Esqr. and his Servant or Servants to attend your Excellency with the Minutes of the Court Martial on the Trial of Richard Lippencot for the Murder of Joshua Huddy, together with such other Documents relative to the matter as I may find proper to transmit therewith, and who will be enabled to offer such further Explanations, as I doubt not will give the fullest Satisfaction.
                  I did not think it necessary to trouble your Excellency with a Letter for the only purpose of acknowledging the Receipt of yours of 4th July instt as I presumed that your Excellency would receive authentic Notice of it from its Effect, having directly ordered the necessary Vessels to be victualled and sail for Philadelphia for the purposes mentioned therein and those Vessels sailed accordingly on the 14th instant.  I am, Sir, Your Excellency’s Most obedient and Most humble Servant
                  
                     Guy Carleton
                     
                  
               